Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is notice of allowance in response to an RCE filed on 02/02/2021. 
Rejoinder
Claim 17 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 18-20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Claims 36-37, directed to the invention(s) of using parking policies in determining payment for parking require all the limitations of an allowable product claim, and have NOT been rejoined. The claims have been cancelled.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email conversation from Attorney Mark Koffsky on March 22nd, 2021.
The claims of the application have been amended as follows:

17.(Currently Amended) A method performed by a server having a processor, wherein the server is connected to a computerized network to which mobile devices are connected, wherein said method comprises:
receiving, over time, reports from the mobile devices, wherein the reports are indicative of parking sessions of vehicles of users of the mobile devices; 
segmenting a geographical zone into road segments;
computing a statistical measurement for each road segment, wherein the statistical measurement is indicative of a parking policy in the road segment;
computing the statistical measurement for the geographical zone, wherein the statistical measurement is based on partial parking sessions, wherein a partial parking session is a parking session for which a parking event is automatically detected by the mobile device, and a corresponding exit parking event is not detected; and
automatically determining the parking policy in each road segment based on a relation between the statistical measurement of the road segment and between the statistical measurement of the geographical zone, whereby determining at least a parking policy for a first road segment includes determining that parking is not allowed at a location based on a rate of partial parking sessions at the location, 
detecting by a mobile device from the mobile devices a parking event of a vehicle in a parking location within the first road segment from the road segments, wherein the parking location is determined using a positioning module activated in response to detecting the parking event; and
issuing an alert to a user of the vehicle before the parking location becomes a prohibited parking spot in accordance with the parking policy determined for the first road segment.

18. (Previously Presented) The method of Claim 17, wherein the statistical measurement is an average parking duration.

19. (Previously Presented) The method of Claim 17, wherein the statistical measurement is a mean distance from a parking spot to a location for which the statistical measurement is computed.

20. (Previously Presented) The method of Claim 19, wherein the reports from the mobile devices are further indicative of a target destination, wherein the mean distance is computed based on reports of parking sessions in which the location is substantially between a parking spot of the parking session and the target destination.

21. (Cancelled)  

22. (Original) The method of Claim 17, wherein the statistical measurement is a ratio between parking sessions of users that are residing in a vicinity of a location and parking sessions of users that do 

23. (Currently Amended) The method of Claim 17, wherein the statistical measurement is a ratio between overnight parking sessions and all parking sessions. 

24. (Original) The method of Claim 17 further comprising: 
checking distribution of parking sessions along a road segment; 
detecting a location in the road segment for which parking sessions are inconsistent with the distribution of parking sessions along the road segment; and 
determining the location is a partially prohibited parking spot, wherein the partially prohibited parking spot is a partially prohibited parking spot which is prohibited for a first group of one or more vehicles and allowed for a second group of one or more vehicles.  

25. (Original) The method of Claim 24 further comprising automatically determining a characterization of the second group based on the parking sessions in the partially prohibited parking spot.  

26. (Original) The method of Claim 17, wherein for at least one road segment a parking policy is determined to be unknown.  



28. (Original) The method of Claim 17, wherein said automatically determining comprises determining for a road segment a zone-based parking policy, wherein the zone-based parking policy allows vehicles of a predetermined zone to park without a payment.  

29. (Original) The method of Claim 28, wherein the zone-based parking policy allows vehicles not of the predetermined zone to park with a payment.  

30. (Original) The method of Claim 28, wherein the zone-based parking policy prohibits vehicles not of the predetermined zone to park at predetermined a timeframe.  

31-34. (Canceled)

35.	(Currently Amended) A server having a processor, wherein the server is connected to a computerized network to which mobile devices are connected, wherein the processor being adapted to perform the steps of:
receiving, over time, reports from the mobile devices, wherein the reports are indicative of parking sessions of vehicles of users of the mobile devices; 
segmenting a geographical zone into road segments;

computing the statistical measurement for the geographical zone, wherein the statistical measurement is based on partial parking sessions, wherein a partial parking session is a parking session for which a parking event is automatically detected by the mobile device, and a corresponding exit parking event is not detected;
automatically determining the parking policy in each road segment based on a relation between the statistical measurement of the road segment and between the statistical measurement of the geographical zone, whereby determining at least a parking policy for a first road segment includes determining that parking is not allowed at a location based on a rate of partial parking sessions at the location, 
detecting by a mobile device from the mobile devices a parking event of a vehicle in a parking location within the first road segment from the road segments, wherein the parking location is determined using a positioning module activated in response to detecting the parking event; and
issuing an alert to a user of the vehicle before the parking location becomes a prohibited parking spot in accordance with the parking policy determined for the first road segment.

36. (Cancelled) 

37. (Cancelled) 

38. (Previously Presented) The method of Claim 17, further comprising: 

 
39. (Previously Presented) The server of Claim 35, wherein the processor is further adapted to perform: 
subject to the parking spot being a paid parking spot in 5Application Ser. No.: 15/030,363Attorney Docket No.: 329-7.2 accordance with the parking policy determined for the first road segment, automatically starting a parking payment service for the user.

Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance.
With respect to the 101 rejection, the claims are considered eligible. The claims still recite a judicial exception. The limitations are analogous to managing personal interactions between people and/or commercial or legal interactions (sales activity) and mental processes such as receiving reports and detecting parking events in order to infer the parking policy of an area and alerting a user if parking is prohibited in a certain area.
However, the additional elements, when viewed in combination integrate the judicial exception into a practical application. The receiving of parking sessions/detection of parking events using mobile devices, the detection of parking events with parking location determined using a position module activated in response to detecting a parking event, the computing of a statistical measurement in a geographic zone and automatic determination of parking policy by the server, and the issuing of an alert to the user all integrate the judicial exception into a practical application. They apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

The closest prior art of record is:
Koukoumidis (US 2014/0266800 A1) 
Sillberberg (US 2004/0094619 A1) 
Forstall (US 2009/0005082 A1)
Kielland (US 6081206 A)
Gruber (US 2013/0304758 A1)
Levine (US 2010/0052946 A1)
Hoj (US 2009/0248577 A1)
Korman (US 2020/0257909 A1)
"Determination of the parking place availability using manual data collection enriched by crowdsourced in-vehicle data" Martin Margreiter, July 2016, ScienceDirect (Year: 2016)

Koukoumidis teaches a system of crowd sourcing parking information by mining geolocation traces from a collection of user parking instances in order to classify parking areas/policies. Koukoumidis further teaches crowd-sourced parking (based on geolocation) data from devices, specifically smartphones, is collected from multiple data points and that inertial sensors can be used to estimate device position through a process called dead reckoning. Koukoumidis teaches classifying of specific road segments within a geographical zone (i.e. parking spaces within a geographical zone) and the classification of parking spots is made based on a comparison or statistical measurement of geolocation data of users who have parked in the road segment/parking spot. Koukoumidis teaches assessing parking spots in specific road segments of an area and inferring/classifying the parking policy of the geographical location. Koukoumidis teaches determining the parking policy in each road segment based on a relation between the statistical measurements because it classifies parking areas within the 
Sillberberg teaches that a reminder message is sent to the user that the time limit of a parking location is about to expire (i.e. prohibited) but it does not the limitations of partial parking sessions as mentioned above.
Forstall teaches a system of adaptive route guidance that may include information about parking policies it teaches that inferences can be based on ratios. However, it does not teach the limitations of partial parking sessions as mentioned above.
Kielland teaches that fee structures for a parking policy are based upon the location or time of day that a user is observed parking and further that residents of a street are exempted or charged a reduced fee for overnight parking (e.g. a resident is determined based on the fact that they are observed parking overnight). However, it does not teach the limitations of partial parking sessions as mentioned above.
Levine teaches a server that collected parking related information from multiple devices 110 through manual input from users (i.e. user feedback), the parking information including the cost of parking. However, it does not teach the limitations of partial parking sessions as mentioned above.
Hoj teaches automatic payment is started based upon a current parking fee at a specific parking location. However, it does not teach the limitations of partial parking sessions as mentioned above.
Korman teaches various methods of inferring parking policy based on monitoring video and images of parking locations. Korman teaches that cameras may monitor a location and be able to 
Margretier teaches using crowdsourced data vehicle data to determine parking policy. However, it does not teach the limitations of partial parking sessions as mentioned above.
In conclusion, one of ordinary skilled in the art would not find it obvious to combine the above references to arrive at the claimed invention. The combination of references does not teach the detection of partial parking sessions with no corresponding exit parking event and determining based on a rate of partial parking sessions that parking is not allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISMAIL A MANEJWALA/
Examiner, Art Unit 3628                        

/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628